Citation Nr: 0934736	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic renal 
disease.

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.
 

REMAND

As an initial matter, the Veteran's claims file reflects 
evidence submitted to the RO that the RO has not considered 
in an adjudication of the Veteran's hepatitis C service 
connection claim.  Specifically, after the RO certified the 
Veteran's appeal to the Board, the RO received a letter from 
the Veteran's private physician that discusses the history 
and etiology of the Veteran's currently diagnosed hepatitis 
C.  As this evidence has not yet been considered by the RO in 
any adjudicative action, the law requires that the RO 
initially consider this evidence and conduct any additional 
development that logically follows, including obtaining the 
recent treatment records from this private physician and a VA 
opinion to address the medical evidence outlined in this 
letter, before readjudicating the claim and issuing an 
appropriate supplemental statement of the case (SSOC).  38 
C.F.R. §§ 19.31, 19.37 (2008). 

Given the in-service diagnosis of infectious hepatitis, the 
recent diagnoses of hepatitis C, and the additional evidence 
added to the claims file, the Board also finds that the 
Veteran should be afforded a new examination and opinion as 
to whether his hepatitis C is related to service.  

With regard to the Veteran's chronic renal disease claim, the 
Veteran's service treatment records reflect that when he was 
treated for an unspecified form of hepatitis in June 1969, he 
was noted to be jaundiced, and his urine color was dark.  At 
this time, it was also noted that he complained of pain in 
the right kidney.  The Veteran's post-service treatment 
records reflect that he was hospitalized for acute renal 
failure in December 2005.  On admission, the Veteran's remote 
history of hepatitis in 1968 [sic] was noted, and the 
Veteran's discharge diagnoses include a diagnosis of 
hepatitis C.  Given this evidence of renal impairment in 
service and the Veteran's subsequent renal failure in 2005, a 
VA examination is warranted to determine whether the Veteran 
has any currently diagnosed chronic renal disease or any 
residual impairment, to include its relationship to service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, as there may be a relationship between the 
Veteran's renal failure and his hepatitis, the VA examiner 
should specifically address whether any diagnosed chronic 
renal disease is attributable to the Veteran's in-service 
hepatitis.  
See also Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding 
that in cases where the claims are inextricably intertwined, 
as in the instant appeal, the appropriate remedy is to remand 
the claim on appeal pending the adjudication of the 
inextricably intertwined claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from April 2008 forward.

2.  With any assistance necessary from the 
Veteran, obtain the Veteran's treatment 
records from Hinds Internal Medicine and 
Gastroenterology from January 2007 to the 
present.

3.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his hepatitis 
C.

Request that the examiner review the 
claims file, including the Veteran's in-
service treatment for an unspecified form 
of hepatitis, and the private and VA 
medical opinions of record regarding the 
etiology of the Veteran's currently 
diagnosed hepatitis C.

The examiner should then offer an opinion 
as to whether it is at least as likely as 
not (i.e., 50 percent probability or 
greater) that the Veteran's hepatitis C is 
directly related to service (including his 
in-service treatment for an unspecified 
form of hepatitis).

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.

4.  The RO should also schedule the 
Veteran for an appropriate VA examination 
to determine the nature and etiology of 
any currently diagnosed chronic renal 
disease.

Request that the examiner review the 
claims file, including the Veteran's in-
service treatment for an unspecified form 
of hepatitis, and the private and VA 
medical opinions of record regarding the 
etiology of the Veteran's currently 
diagnosed hepatitis C.

The examiner should then offer an opinion 
as to whether it is at least as likely as 
not (i.e., 50 percent probability or 
greater) that any currently diagnosed 
chronic renal disability is directly 
related to service (including his in-
service treatment for an unspecified form 
of hepatitis).

The examiner should also be requested to 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
chronic renal failure was caused or 
aggravated by his hepatitis C.  

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.  

5.  The RO should then readjudicate the 
Veteran's service connection claims for 
hepatitis C and chronic renal disease, and 
if any determination remains unfavorable 
to the Veteran, he must be furnished with 
an SSOC in accordance with 38 U.S.C.A. § 
7105(d) and 38 C.F.R. § 19.31, and be 
afforded the applicable time to respond. 
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


